DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims1-16 of U.S. Patent No.10,942,657. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
U.S. Patent No.10,942,657
Instant Application
15. A method, comprising: receiving, in a controller as a master of a power management integrated circuit (PMIC) in power management in a memory system, a request from the PMIC to enter a low power mode; in response to the request, preparing the memory system for the low power mode; and upon completion of preparing the memory system for the low power mode, transmitting from the controller to the PMIC, a response indicating that the memory system is ready for the low power mode and the controller is ready to become a slave of the PMIC in power management in the memory system, wherein in response to the response, the PMIC adjusts power supply to enter the low power mode and becomes the master of the controller in power management in the memory system.
19. (Currently Amended) A method, comprising: managing, by a controller in a memory system and a power management integrated circuit in the memory system, power in the memory system; receiving, when the controller is functioning as a master of  the power management integrated circuit, a request to enter a low power mode; preparing, in response to the request, the memory system to enter the low power mode; transmitting, upon completion of the preparing of the memory system to enter the low power mode, , a response configured to indicate that  the controller is ready to become a slave of the power management integrated circuit; operating, in response to the response, the power management integrated circuit as a master of the controller.

8. A power management integrated circuit (PMIC), comprising: a plurality of voltage regulators to generate a plurality of voltages for a storage device having a controller; and a sequencer to control one or more sequences of power events in the PMIC; wherein the PMIC functions as a master of the controller in power management under a first condition; wherein the PMIC functions as a slave of the controller in power management under a second condition; wherein the first condition includes the storage device being in a first power mode; and the second condition includes the storage device being in a second power mode.
29. (New) A memory system, comprising: a controller; and a power management integrated circuit; wherein the controller and the power management integrated circuit are configured to manage power in the memory system; wherein when the controller is functioning as a master of the power management integrated circuit, a request to enter a low power mode is configured to cause preparation of the memory system to enter the low power mode; wherein upon completion of the preparing of the memory system to enter the low power mode, a response is configured to: cause the controller to become a slave of the power management integrated circuit; and operate the power management integrated circuit as a master of the controller.
1. A power management integrated circuit (PMIC), comprising: a set of pins to receive power management signals, wherein the set of pins are configurable to receive power management signals of a first type of bus or a second type of bus; wherein the PMIC effectuates one or more power modes on the first type of bus in response to configuring the set of pins for the first type of bus, and one or more power modes on the second type of bus in response to configuring the set of pins for the second type of bus; wherein when the set of pins are configured to receive power management signals from a bus of the first type, the PMIC is a master for power management and configured to: receive, via the set of pins, a sleep signal or a power disable signal on the bus of the first type; and in response to receiving the sleep signal or the power disable signal, instruct a controller of a memory system to enter a power mode requested by the sleep signal or the power disable signal and cause adjustment of a plurality of voltages in accordance with the power mode.
37. (New) A power management integrated circuit, comprising: a set of pins; voltage regulators; and a sequencer configured to: manage, with controller in a memory system, power in the memory system; receive, when the controller is functioning as a master of the power management integrated circuit, a request to enter a low power mode; receiving, upon completion of the preparing of the memory system to enter the low power mode, a response configured to indicate that the controller is ready to become a slave of the power management integrated circuit; and operate, in response to the response, the power management integrated circuit as a master of the controller.


As demonstrated, the claims 1-16 of Patent# 10,942,657 disclose all the features of claims 19-38 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claim 1-16 of Patent 10,942,657 to modify the claims to achieve the features of claims 19-38 of the instant application. This is an obviousness-type double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186